DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 06 April 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Election/Restrictions
Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2020.

Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 6, 8-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (USP 2,390,103). For portions of the rejection, please see the annotated figure 1 below:

    PNG
    media_image1.png
    490
    714
    media_image1.png
    Greyscale

In regards to claim 1, Johnson discloses a tube fitting comprising:
a sleeve member (10) having a circumferential collar portion (9), the circumferential collar portion including a first tapered surface (8); 
a first coupling member (15) having a first fastener portion (16) and a circumferential engagement flange portion (14) configured to couple with the circumferential collar portion of the sleeve member; and
a second coupling member (1) that includes: 
a second fastener portion (6) configured to couple with the first fastener portion, and
a longitudinally extended sealing portion (S), the longitudinally extended sealing portion, in its entirety, axially extends from and is longitudinally distinct from the second fastener portion, the longitudinally extended sealing portion comprises a longitudinally extended annular ring that includes at one end of the annular ring a second tapered surface (at 8) that couples with the first tapered surface so as to circumferentially expand the longitudinally extended sealing portion, when the first tapered surface and the second 
In regards to claim 3, Johnson further discloses the circumferential expansion of the longitudinally extended sealing portion is an elastic deformation of the longitudinally extended sealing portion (fig. 1 shows this capability).
In regards to claim 4, Johnson further discloses the fluid seal is a metal to metal seal (fig. 1 shows metal cross-hatching for components).
In regards to claim 6, Johnson further discloses the first fastener portion includes a threaded portion (16), and the second fastener portion includes a mating threaded portion (6)configured to couple with the threaded portion of the first coupling member.
In regards to claim 8, Johnson further discloses each of the sleeve member and the second coupling member include a rigid tubing coupling portion (3, at “10”).
In regards to claim 9, Johnson further discloses a wall thickness of the longitudinally extended sealing portion of the second coupling member is substantially the same thickness as a tubing wall thickness of a tube coupled to the second coupling member (fig. 1 shows this capability).
In regards to claim 10, Johnson discloses a tube fitting for coupling a first tube portion with a second tube portion, the tube fitting comprising: 
a first coupling member (15); 
a sleeve member (10) that is monolithic and the sleeve member is distinct from and configured to couple with the first tube portion; and 
a second coupling member (1) configured to couple with the second tube portion and the sleeve member so that a longitudinally extended sealing portion (S) of the second coupling 
where, the first coupling member couples with and contacts both the sleeve member and the second coupling member to bias a coupling between the sleeve member and the second coupling member in both a first direction and a second direction, where the first direction is different than the second direction (shown in fig. 1).
In regards to claim 11, Johnson further discloses the sleeve member includes a circumferential collar portion (9) having a first tapered surface (8), and the longitudinally extended sealing portion of the second coupling member includes a second tapered surface (at “8”) that couples with the first tapered surface so as to circumferentially expand the longitudinally extended sealing portion, when the first tapered surface and the second tapered surface are coupled to each other, and form the fluid seal between the second coupling member and the sleeve member (shown in fig. 1).
In regards to claim 12, Johnson further discloses the second tapered surface of the second coupling member comprises a frustoconical shaped surface (shown in fig. 1).
In regards to claim 13, Johnson further discloses the first tapered surface comprises a longitudinally extending curvature that forms a circumferential line of contact that circumscribes the second tapered surface (shown in fig. 1).
In regards to claim 15, Johnson further discloses the biased coupling between the sleeve member and the second coupling member in both the first direction and the second direction maintains the fluid seal between the second coupling member and the sleeve member (fig. 1shows this capability).
In regards to claim 16, Johnson further discloses the circumferential expansion of the longitudinally extended sealing portion is an elastic deformation of the longitudinally extended sealing portion (shown in fig, 1).
In regards to claim 17, Johnson further discloses the fluid seal between the second coupling member and the sleeve member is configured so as to release a “predetermined flow rate” of fluid through the fluid seal (fig. 1 shows this capability).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 3, 4, 6, 8-13, and 15-17 above, and further in view of Kloss et al. (US 2007/0267867 hereinafter “Kloss”).
Johnson discloses the fitting of claim 1. Johnson does not disclose at least one elastomeric seal disposed between the second coupling member and the sleeve member.
However, Kloss teaches a similar fitting, comprising an elastomeric seal (20) disposed between a second coupling member (2) and a sleeve member (3).
It would have been obvious at the time of filing to one or ordinary skill in the art to provide the fitting of Johnson with an elastomeric seal in order to ensure a fluid-tight seal and thus prevent leakage, as taught by Kloss.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 3, 4, 6, 8-13, and 15-17 above, and further in view of Do et al. (US 2004/0056481 hereinafter “Do”).

However, Do teaches a similar tube fitting wherein a first coupling member includes a snap coupling (64), and the second coupling member includes a mating snap coupling (40), wherein the snap coupling and the mating snap coupling effect coupling of the first coupling member and the second coupling member.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the tube fitting of Johnson with a snap coupling in order to resist unintended loosening of the fitting during operation as a result of elevated and/or changing pressures, temperatures, and vibration, as taught by Do at paragraph [0034].

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        05/11/2021